Case 1:18-cr-00204-NGG-VMS Document 703 Filed 06/12/19 Page 1 of 1 PageID #: 6947




                                                             June 12, 2019

  VIA ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:    United States v. Keith Raniere, 18 Cr. 204 (NGG)

  Dear Judge Garaufis:

          Defendant Keith Raniere submits this brief letter with a proposed instruction to read to
  the jury following the testimony yesterday regarding the CDF Irrevocable Trust:

         Please be advised that there is nothing improper about one party paying for the
         legal representation of another party. The Government and the Court were each
         advised at an early stage of the proceedings of this financial arrangement.
         Therefore, it is important that you keep in mind that there is nothing about this
         financial arrangement that is improper and it is not being offered for that reason.
         Rather, you may, if you see fit, consider this financial arrangement as part of the
         Government’s evidence that an enterprise existed. That is an issue solely for you
         to consider. But I am admitting information of this financial arrangement for that
         purpose and no other.

         Thank you for your consideration.

                                                             Respectfully submitted,

                                                             /s/
                                                             Marc A. Agnifilo, Esq., Of Counsel
                                                             Teny R. Geragos, Esq.
  cc:    Counsel for the government (via ECF)
